       Case 4:19-cv-01491 Document 62 Filed on 08/04/20 in TXSD Page 1 of 8



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 STATE FARM MUTUAL AUTOMOBILE                            )
 INSURANCE COMPANY and STATE FARM                        )
 COUNTY MUTUAL INSURANCE COMPANY                         )
 OF TEXAS,                                               )
                                                         )
                         Plaintiffs,                     )
                                                         )
 v.                                                      )   Case No. 4:19-CV-01491
                                                         )   Hon. Ewing Werlein, Jr.
 NOORUDDIN S. PUNJWANI, M.D.;                            )
 PAIN ALLEVIATION & INTERVENTIONAL                       )
 NEEDS, LLC n/k/a                                        )
 PAIN ALLEVIATION & INTERVENTIONAL                       )
 NEEDS, PLLC; BARKETALI M. ROOPANI;                      )
 ANIL B. ROOPANI; and                                    )
 SOHAIL B. ROOPANI,                                      )
                                                         )
                         Defendants.                     )

                 DEFENDANTS’ MOTION FOR PROTECTIVE ORDER
               TO MAINTAIN THE CONFIDENTIALITY OF DOCUMENTS

         Pursuant to the procedures set forth in the Stipulated Protective Order in this case (ECF

Doc. 28), Defendants PAIN Alleviation & Interventional Needs, PLLC (“PAIN”) and Barketali

M. Roopani, Anil B. Roopani, and Sohail B. Roopani (the “Roopani Defendants”) (collectively,

“Defendants”), hereby move this Court for entry of a Protective Order to maintain the

confidentiality of documents contained within confidential patient medical records and

appropriately designated as “Confidential.” In support of their Motion, Defendants state the

following:

                           I.          Nature and Stage of the Proceeding

         Plaintiffs State Farm Mutual Automobile Insurance Company and State Farm County

Mutual Insurance Company of Texas (collectively, “State Farm”), filed suit on April 23, 2019,

alleging that Defendants conspired to defraud State Farm when they treated automobile accident

victims. Specifically, State Farm alleges a RICO claim against one individual Defendant, Dr.

74382334.1
        Case 4:19-cv-01491 Document 62 Filed on 08/04/20 in TXSD Page 2 of 8



Nooruddin S. Punjwani, and a claim for money had and received against all Defendants, including

the PAIN and Roopani Defendants.1

          On December 31, 2019, the Court denied the Defendants’ respective Motions to Dismiss.

(ECF Doc. 29). The deadline to complete discovery is February 21, 2021, and a docket call is set

for January 7, 2022.

          At this time, the parties are engaged in discovery. To date, PAIN and the Roopani

Defendants have produced three sets of documents to State Farm. A major portion of those

document productions consists of the confidential medical records of patients at issue in the

Complaint. On July 21, 2020, State Farm requested that PAIN and the Roopani Defendants agree

to de-designate certain documents which the Defendants have identified as “Confidential”

pursuant to the terms of the Stipulated Protective Order (ECF Doc. 28) entered in this case. The

terms of the Stipulated Protective Order entered in this case require the PAIN and the Roopani

Defendants to move the Court for an Order affirming the documents’ designation as “Confidential”

or waive the designation. Thus, PAIN and the Roopani Defendants respectfully request that this

Court affirm the “Confidential” designation of documents contained in the patient medical record.

                                 II.     Issues and Standard of Review

          Rule 26(c) allows the Court, on a showing of good cause, to:

          “issue an order to protect a party or person from annoyance, embarrassment,
          oppression, or undue burden or expense, including one or more of the following:
          (A) forbidding the disclosure or discovery;. . . (C) prescribing a discovery method
          other than the one selected by the party seeking discovery;. . . (D) forbidding
          inquiry into certain matters, or limiting the scope of disclosure or discovery to
          certain matters.”

Fed. R. Civ. P. 26(c). Whether the court may issue a Protective Order is within the court’s “broad

discretion.” McKinney/Pearl Rest. Partners, L.P. v. Metro. Life Ins. Co., 322 F.R.D. 235, 242




1   The sole claim against the PAIN and Roopani Defendants is a claim for Money Had and Received.
                                                    2

74382334.1
       Case 4:19-cv-01491 Document 62 Filed on 08/04/20 in TXSD Page 3 of 8



(N.D. Tex. 2016). “[T]he burden is upon the party seeking the protective order to show the

necessity of its issuance, which contemplates a particular and specific demonstration of fact as

distinguished from stereotyped and conclusory statements.” Id.

                                          III.    Argument

         A.     Pursuant to the Stipulated Protective Order entered in this case, Defendants
                seek a finding by this Court to uphold the “Confidential” designation on
                documents contained within patient medical records.

         On July 21, 2020, State Farm requested that certain documents marked “Confidential” by

PAIN and the Roopani Defendants be de-designated as confidential. The email communication

and documents at issue are being filed under seal and is attached as Exhibit A and A1-A5.

         Pursuant to the Stipulated Protective Order:

         C. Declassification. . . If any party to the litigation disputes the ‘Confidential’ designation
         of any documents, portions of documents . . . if the parties are unable to agree as to whether
         the designated items are “Confidential,” the party that made the designation, within
         fourteen (14) days of receiving the Objection . . . must file an appropriate motion with the
         Court, seeking an order determining whether the items are “Confidential” and entitled to
         protection under applicable law and this Protective Order.”

Paragraph 10 of the Stipulated Protective Order (ECF Doc. 28).

         First, the documents at issue are contained in the confidential patient medical records of

patients treated by PAIN, subject to HIPAA protections, and fall squarely within the parameters

of the Stipulated Protective Order. Not only does the Stipulated Protective Order in this case

specifically allow the parties to, in good faith, mark documents as “Confidential” in accordance

with the applicable law (i.e., HIPAA), but the Stipulated Protective Order even considers these

exact documents to be Confidential, even without the designation. It specifically states:

         . . . the following documents shall be deemed “Confidential” and subject to this
         Protective Order without the requirement of further designation and marking, as set
         forth below:

         (a) Any document containing Protected Health Information (“PHI”) as that term is
         defined by the Health Insurance Portability and Accountability Act of 1996
         (“HIPAA”); and
                                                   3

74382334.1
       Case 4:19-cv-01491 Document 62 Filed on 08/04/20 in TXSD Page 4 of 8




         (b) All patient files, including file jacket and contents which may include but are
         not limited to visit notes. . .entire patient medical records . . .and referrals.”

(ECF Doc. 28, 1-2). The documents cherry-picked out of the discovery productions by State Farm

are a part of the physical patient files.

         Moreover, “federal courts may consider state policies supporting a privilege in weighing

the patient's interest in confidentiality. . . . [U]nder Texas law . . . records of the identity, diagnosis,

evaluation, or treatment of a patient by a physician that are created or maintained by a physician

are confidential and privileged and may not be disclosed.” Wilson v. Martin Cty. Hosp. Dist., 149

F.R.D. 553, 555–56 (W.D. Tex. 1993) (citing Coughlin v. Lee, 946 F.2d 1152, 1159 (5th

Cir.1991)). Here, the records at issue were located in the actual patient medical records that were

produced to State Farm, and are records that were created or maintained by the physician such that

they are necessary to keep confidential. State Farm’s inconvenience in having to file exhibits with

protected health information in them under seal is not a reason to make public innocent third

party’s health records.

         Second, subsequent to the production of those confidential patient records, multiple non-

parties to this action have taken the position that documents of this type are privileged and have

filed motions with the Court accordingly. See ECF. Docs 41, 42, 45, and 49. Out of an abundance

of caution while those motions remain pending before this Court, PAIN and the Roopani

Defendants’ agreement to the de-designation of the confidential nature of those documents is

inappropriate at this time.

         Finally, there is no reason why State Farm cannot seek leave to file those documents with

the Court under seal. As demonstrated by State Farm in its Response to Defendants’ Motion to

Quash Non-Party Law Firm Subpoenas, State Farm can file the documents located within the

patient medical records under seal. This Court should not, under any circumstances, allow State

                                                     4

74382334.1
       Case 4:19-cv-01491 Document 62 Filed on 08/04/20 in TXSD Page 5 of 8



Farm to publically file any documents that are maintained as a part of a confidential patient file—

especially when those patients are not even party to this dispute, and unable to protect their own

interests. State Farm’s desire to publically file documents located within confidential patient

medical records and forcing PAIN and the Roopani defendants to move this Court for an order

expressly protecting the confidentiality of piecemeal portions of those patient files which are

squarely protected by the Stipulated Protective Order, is completely unwarranted and this Court

should not allow State Farm to do so.

         As such, this Court should enter an Order declaring the documents are properly designated

as “Confidential.” Alternatively, in the event that this Court were to find the documents are not

appropriately designated as “Confidential,” Defendants respectfully request this Court to expressly

state that the de-designation does not pertain to the entirety of the patient files, or other similar

documents, and instead is limited only to the documents State Farm identified in its July 21, 2020

email communication.

                                          IV.     Conclusion

         WHEREFORE, Defendants move this Court for entry of an Order expressly stating that

the documents attached at Sealed Exhibit A1-A5 are properly designated as “Confidential” and

prohibiting State Farm from publically filing those documents, and for all such other and further

relief as the Court sees fit.




                                                 5

74382334.1
       Case 4:19-cv-01491 Document 62 Filed on 08/04/20 in TXSD Page 6 of 8



                                      POLSINELLI PC

                                      By:/s/ Ebad Khan
                                      Mark S. Armstrong, Esq.
                                      Texas Bar No. 01321900
                                      Fed. I.D. No. 219390
                                      1000 Louisiana Street, Suite 6400
                                      Houston, Texas 77002
                                      713-374-1600
                                      Fax: 713-374-1601
                                      marmstrong@polsinelli.com
                                      Attorney in Charge

                                      Lauren E. Tucker McCubbin, Esq.
                                      900 W. 48th Place, Suite 900
                                      Kansas City, Missouri 64112
                                      816-753-1000
                                      Fax: 816-753-1536
                                      ltucker@polsinelli.com

                                      Ebad Khan, Esq.
                                      Texas Bar No. 24092625
                                      Fed. I.D. No. 2810999
                                      1000 Louisiana Street, Suite 6400
                                      Houston, Texas 77002
                                      713-374-1600
                                      Fax: 713-374-1601
                                      ekhan@polsinelli.com

                                      ATTORNEYS FOR DEFENDANTS
                                      PAIN ALLEVIATION & INTERVENTIONAL
                                      NEEDS, LLC N/K/A PAIN ALLEVIATION &
                                      INTERVENTIONAL NEEDS, PLLC;
                                      BARKETALI M. ROOPANI; ANIL B. ROOPANI;
                                      AND SOHAIL B. ROOPANI




                                         6

74382334.1
       Case 4:19-cv-01491 Document 62 Filed on 08/04/20 in TXSD Page 7 of 8




                             CERTIFICATE OF CONFERENCE

        The undersigned hereby certifies that counsel have conferred in a good faith effort to
resolve the matters in dispute but are unable to reach an agreement. This conference took place on
July 28, 2020 at 3:00 p.m. CST by phone between Matthew Ryan, counsel for Plaintiff State Farm,
and Lauren Tucker McCubbin, counsel for Defendant PAIN and the Roopani Defendants but were
unable to reach an agreement regarding the de-designation of “Confidential” documents.

                                             /s/ Lauren E. Tucker McCubbin
                                             Lauren E. Tucker McCubbin




                                                7

74382334.1
       Case 4:19-cv-01491 Document 62 Filed on 08/04/20 in TXSD Page 8 of 8



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the above and foregoing pleading was served via the
Court’s ECF Notification system on this 4th day of August, 2020, to:

 Matthew R. Ryan, Esq.                             Todd W. Mensing, Esq.
 Adrian Jonak, Esq.                                Sammy Ford, IV, Esq.
 Jared T. Heck, Esq. (pro hac vice)                Ahmad Zavitsanos Anaipakos
 Eric T. Gortner, Esq. (pro hac vice)              Alavi & Mensing PC
 Ross O. Silverman, Esq. (pro hac vice)            1221 McKinney Street, Suite 2500
 Katten Muchin Rosenman LLP                        Houston TX 77010
 525 W. Monroe Street, Suite 1900                  713-655-1101
 Chicago, IL 60661-3693                            Fax: 713-655-0062
 312-902-5200                                      tmensing@azalaw.com
 Matthew.ryan@katten.com                           sford@azalaw.com
 Adrian.jonak@katten.com                           ATTORNEYS FOR DEFENDANT
 Jared.heck@kattenlaw.com                          NOORUDDIN S. PUNJWANI
 Eric.gortner@kattenlaw.com
 Ross.silverman@kattenlaw.com

 M. Micah Kessler, Esq.
 Nistico, Crouch & Kessler, P.C.
 1900 West Loop South, Suite 800
 Houston, TX 77027
 (713) 781-2889
 mkessler@nck-law.com

 ATTORNEYS FOR PLAINTIFFS

                                            /s/Ebad Khan
                                            Ebad Khan




                                               8

74382334.1
